   Case: 1:18-cv-00354-TSB Doc #: 15 Filed: 10/18/18 Page: 1 of 9 PAGEID #: 186



                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION


                                                  Case No. 1:18-cv-00354TSB
 Martha Bethel
 7930 Woodview Ct.                                 Judge Timothy S. Black
 Maineville, Ohio 45039

 and

 Richard D. Bethel, Jr.
 7930 Woodview Ct.
 Maineville, Ohio 45039

                Plaintiffs,

 vs.                                               AMENDED COMPLAINT FOR
                                                   DECLARATORY JUDGMENT,
 Golden Rule Insurance Company                     BREACH OF CONTRACT AND
 c/o statutory agent CT Corporation                DAMAGES
 System
 150 West Market Street, Suite 800
 Indianapolis, Indiana 46204

 and

 West Chester Hospital, LLC
 c/o statutory agent GH&R Business
 Services, Inc.
 312 Walnut St., Suite 1800
 Cincinnati, Ohio 45202


                Defendants.

       Plaintiffs, Martha and Richard Bethel, (“Plaintiffs”), by and through counsel, for its

complaint against Defendants Golden Rule Insurance Company and West Chester Hospital, state

the following, upon information and belief.
     Case: 1:18-cv-00354-TSB Doc #: 15 Filed: 10/18/18 Page: 2 of 9 PAGEID #: 187



                                 VENUE AND JURISDICTION
1.      Plaintiffs Martha Bethel and Richard Bethel, Jr. are married and at all times relevant herein

        were and are residents of Warren County, State of Ohio residing at 7930 Woodview Ct.,

        Maineville, Ohio 45039.

2.      Defendant, Golden Rule Insurance Company (“Golden Rule”), is an Indiana corporation,

        doing insurance business in the State of Ohio.

3.      Defendant. West Chester Hospital, LLC (“West Chester Hospital”) is an Ohio Limited

        Liability Company.

4.      The events that form the basis of this Complaint occurred in Ohio.

5.      Venue and jurisdiction are proper in United States Southern District of Ohio Court,

        Western Division.

                                    FACTUAL ALLEGATIONS
6.      Plaintiffs restate as if fully rewritten herein, each and every allegation contained within

        paragraphs 1 through 6 so as to sustain the foregoing paragraphs of this Complaint as set

        forth herein.

7.      In September, 2016, Plaintiff Richard D. Bethel, Jr., applied for health insurance coverage

        with the Defendant, Golden Rule Insurance Company. Plaintiff, Richard D. Bethel, Jr.,

        applied for the insurance through Defendant’s agent, Regina Marie Brumley-Rebholz, to

        purchase the health insurance coverage. She assisted Mr. Bethel in answering all of the

        pertinent questions on the application form for health insurance, including preexisting

        conditions. Upon completing the application, Mr. Bethel was under the impression that he

        obtained insurance coverage for his wife and himself.

8.      On September 28, 2016, Plaintiff, Richard D. Bethel, Jr., learned, through, Regina Marie

        Brumley-Rebholz, the application had not been processed. He was directed by the agent,


                                                  2
      Case: 1:18-cv-00354-TSB Doc #: 15 Filed: 10/18/18 Page: 3 of 9 PAGEID #: 188



         Regina Marie Brumley-Rebholz, to go online and to fill out the online application. At the

         direction of Regina Marie Brumley-Rebholz, Mr. Bethel applied for health insurance

         coverage for he and his wife, through the Defendant, Golden Rule Insurance Company.

         Mr. Bethel paid for the health insurance coverage during the online application process.

9.       After filling out the application, the Defendant, Golden Rule Insurance Company, issued a

         policy of insurance to Plaintiffs Martha Bethel and Richard D. Bethel, Jr. which provided

         insurance coverage for short term medical coverage and supplemental accident benefit. A

         true and accurate copy of the policy of insurance is attached hereto as Exhibit 1.

10.      Plaintiffs purchased the Policy from Defendants with the understanding and expectation

         that Defendants would act in good faith and deal fairly pursuant to the Policy and the

         obligations created thereunder.

11.      The Policy issued by Defendant Golden Rule Insurance Company to Plaintiffs contained

         an implied covenant that neither party would do anything to deprive the other party of the

         benefits of the Policy.

12.      Plaintiffs’ initial payment was delivered on or about September 29, 2016.

13.      Under the Policy, the insurance became effective at 12:01 AM on September 29, 2016.

14.      Under the Policy, the insurance termination date was 12:01 AM on September 24, 2017.

15.      After initial payment, Plaintiffs continued to submit a monthly payment of $73.89 for

         dental and $543.70 for medical on the first of every month.

16.      On or about September 25, 2016, Plaintiff, Martha Bethel was admitted into the Bethesda

         North Hospital complaining of back pain. She was diagnosed with degenerative changes

         and was told to follow up with her primary care physician.




                                                  3
      Case: 1:18-cv-00354-TSB Doc #: 15 Filed: 10/18/18 Page: 4 of 9 PAGEID #: 189



17.      On or about October 1, 2016, Plaintiff, Martha Bethel was admitted to the hospital for low

         back pain. An MRI was done which indicated that she had a spinal abscess and infection

         in her lower back. She was admitted to the hospital for this condition. She was in and out

         of the hospital and in and out of treatment throughout the remainder of 2016. As a result

         of this infection, Plaintiff Martha Bethel has incurred in excess of $124,000.00 in medical

         bills. Many of these medical bills have been sent to collection.

18.      On or about February 8, 2017, Plaintiffs received a letter from Defendant Golden Rule

         Insurance denying insurance benefits, alleging that Plaintiffs had not cooperated with

         Defendant’s inquiries. Exhibit 2.

19.      On or about February 17, 2017, Plaintiffs’ counsel responded to Defendant Golden Rule

         Insurance’s denial letter, asserting that Plaintiffs had fully cooperated and requesting all

         relevant documents regarding the denial.

20.      On or about February 20, 2017, Defendant Golden Rule Insurance sent a letter to Plaintiffs

         informing them their claim was denied as a result of misrepresentation of material fact and

         preexisting condition. Exhibit 3.

21.      On numerous occasions, Plaintiffs requested a complete copy of the claim file, in addition

         to a complete and certified copy of the policy of insurance in effect, to which no response

         was given.

22.      On or about April 26, 2017, Plaintiffs received a letter from Defendant Golden Rule

         Insurance indicating a panel reviewed the voidance of Plaintiffs’ coverage, and the decision

         to void coverage was upheld.

23.      On July 24, 2017, Defendant sent a letter to Plaintiffs that informed them their claims were

         being denied as a result of an alleged misstatement in the application in response to



                                                  4
      Case: 1:18-cv-00354-TSB Doc #: 15 Filed: 10/18/18 Page: 5 of 9 PAGEID #: 190



         question eight. Exhibit 4. Specifically, question eight of the application asked the

         following:

         i.     Have you or has any person named in question 1 had testing performed and
                has not received results or been advised by a medical professional to have
                treatment, testing or surgery that has not been performed (Excluding HIV
                and AIDS testing)?
         ii.    RESPONSE: Plaintiff, Richard D. Bethel, Jr. filled out the application
                process initially with the assistance of insurance agent, Regina Marie
                Brumley-Rebholz and later, online, the answer was NO.
24.      As a result of the answer in the application, the Defendant Golden Rule Insurance

         has refused to pay any of the medical bills that were incurred by Plaintiffs as the

         result of the infection she sustained in her lower back which resulted in

         hospitalizations beginning on October 1, 2016.

25.      To date, Plaintiffs have exhausted all administrative avenues that they were

         required to exhaust under the policy of insurance.

26.      Pursuant to the policy, on or about January 15, 2018, Plaintiffs sent a letter to

         Defendant Golden Rule to inform them of Plaintiffs’ intent to file suit.

                                           COUNT ONE

27.      Plaintiffs restate as if fully rewritten herein, each and every allegation contained within

         paragraphs 1 through 27 so as to sustain the cause of action in Count One.

28.      There is a valid and existing insurance agreement between Plaintiffs and Defendant,

         Golden Rule Insurance.

29.      Plaintiffs did everything that they were required under the contact, including paying the

         Policy premiums each month,

30.      Defendant’s, Golden Rule’s, denial of coverage was unreasonable and/or without proper

         justification and/or without proper investigation.


                                                  5
      Case: 1:18-cv-00354-TSB Doc #: 15 Filed: 10/18/18 Page: 6 of 9 PAGEID #: 191



31.      Defendant’s, Golden Rule’s, denial demonstrated a failure or refusal to discharge a known

         and obvious contractual responsibility and it was prompted by a conscious and deliberate

         act, which frustrated an agreed upon purpose of the Policy, thereby depriving Plaintiffs of

         the bargained-for-benefits.

32.      The actions of the Defendant, Golden Rule, as described herein constitutes a Breach of

         Contract.

33.      As a direct and proximate result of the Defendant’s, Golden Rule’s, Breach of Contract,

         Plaintiffs sustained damages in excess of $124,000.00, in an amount to be proved at trial.

                                           COUNT TWO

34.      Plaintiffs restate as if fully rewritten herein, each and every allegation contained within

         paragraphs 1 through 34 so as to sustain the cause of action in Count Two.

      35. Regina Marie Brumley-Rebholz assisted and instructed the Plaintiff, Richard D. Bethel as

         to how to fill out the application for the insurance coverage. The recommendations and

         instructions provided by Regina Marie Brumley-Rebholz were negligent in that she

         improperly instructed Mr. Bethel how to fill out the insurance application. Regina Marie

         Brumley-Rebholz, is the agent of Defendant, Golden Rule. Golden Rule is vicariously

         liable for the actions of its agent Rebholz pursuant to the doctrine of respondeat superior.

         As a result of the actions as described herein, Plaintiffs have been damaged in the amount

         of $124,000.00 in an amount to be proven at trial.

                                         COUNT THREE

36.      Plaintiffs restate as if fully rewritten herein, each and every allegation contained within

         paragraphs 1 through 36 so as to sustain the cause of action in Count Three.




                                                  6
      Case: 1:18-cv-00354-TSB Doc #: 15 Filed: 10/18/18 Page: 7 of 9 PAGEID #: 192



37.      Defendant, Golden Rule breached its statutory duties under Ohio law in the handling of the

         Plaintiffs’ health insurance claim, including, but not limited to, the requirements under

         OAC §3901-8-11 Unfair Health Claim Practices.

                                          COUNT FOUR

38.      Plaintiffs restate as if fully rewritten herein, each and every allegation contained within

         paragraphs 1 through 38 so as to sustain the cause of action in Count Four.

39.      Based upon the terms and conditions of the Golden Rule insurance policy, Golden Rule

         insurance company is required to pay for the medical treatment that Plaintiff, Martha

         Bethel, received as more fully described herein.

40.      Pursuant to ORC §2721.01 et seq., Plaintiffs state that there is a controversy that exists

         between them and Golden Rule Insurance Company and the Plaintiffs are entitled to a

         declaration of the rights, duties and obligations of Golden Rule Insurance Company arising

         under the terms and conditions of the policy and under Ohio law.

41.      Plaintiffs are entitled to a declaration that the Golden Rule Insurance Policy provides

         coverage for the medical treatment that Plaintiff, Martha Bethel received as described

         herein.

                                          COUNT FIVE

42.      Plaintiffs restate as if fully rewritten herein, each and every allegation contained within

         paragraphs 1 through 42 so as to sustain the cause of action in Count Five.

43.      The actions of the Defendants as described herein were done without reasonable

         justification in denying Plaintiffs claims for medical insurance payments under the policy

         of insurance and was done without reasonable justification and in violation of Ohio law.

         The Defendants’ actions constitute bad faith.


                                                  7
      Case: 1:18-cv-00354-TSB Doc #: 15 Filed: 10/18/18 Page: 8 of 9 PAGEID #: 193



44.      As a direct and proximate cause of Defendants’ bad faith, Plaintiffs have incurred medical

         expenses of $124,000.00. Many of these bills have been sent to collection and as a result

         of the Defendant’s bad faith, Plaintiffs have sustained severe emotional distress in an

         amount to be proven at trial but in excess of $25,000.00.

45.      The actions of the Defendants as described herein constitute a reckless and conscious

         disregard for the Plaintiffs rights and the actions of the Defendants demonstrate malice

         and/or aggravated or egregious fraud, entitling Plaintiffs to punitive damages.

46.      As such, the Plaintiffs are entitled to an award of damages for bad faith and an award of

         punitive damages and attorney fees against the Defendants in accordance with Ohio law in

         an amount to be determined at trial, but in excess of $25,000.00.

                                              COUNT SIX

47.      Plaintiffs restate as if fully rewritten herein, each and every allegation contained within

         paragraphs 1 through 46 so as to sustain the cause of action in Count Six.

48.      Defendant West Chester Hospital provided Plaintiff Martha Bethel with medical treatment.

         As a result, Plaintiffs incurred approximately $75,845.65 in medical bills. These medical

         bills should have been covered by Plaintiffs’ insurance. To date, however, they have not

         been paid in full.

49.      Defendant West Chester Hospital claims a right in this case and should be required to set

         forth its interest or be forever barred.

         WHEREFORE, Plaintiffs, Martha Bethel and Richard D. Bethel, Jr. hereby demand

judgment against the Defendants, Golden Rule Insurance Company for an amount in excess of

$124,000,00, in compensatory damages, damages for bad faith, for punitive damages, for special

damages, for attorneys’ fees, prejudgment interest, post judgment interest any other relief this

                                                    8
   Case: 1:18-cv-00354-TSB Doc #: 15 Filed: 10/18/18 Page: 9 of 9 PAGEID #: 194



Court finds just and appropriate, all in an amount to be proven at trial and for West Chester

Hospital to set forth its interests, or be forever barred.

                                                        Respectfully submitted,

                                                        DRODER & MILLER CO., L.P.A.


                                                        /s/ Melanie M. Lennon       ___
                                                        Jeffrey T. Kenney (0051807)
                                                        Melanie M. Lennon (0095576)
                                                        125 West Central Parkway
                                                        Cincinnati, Ohio 45202-1006
                                                        (513) 721-1504 ext. 202
                                                        Fax: (513) 721-0310
                                                        jkenney@drodermiller.com
                                                        mlennon@drodermiller.com
                                                        Attorneys for Plaintiffs



                                  CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing was uploaded to the Court’s
                              17th day of October, 2018, which will cause service upon:
electronic filing system this 18th


 Katheryn M. Lloyd, Esq.
 Shana Ortiz See, Esq.
 280 Plaza, Suite 1300
 Columbus, Ohio 43215
 lloyd@carpenterlipps.com
 see@carpenterlipps.com
 Attorney for Defendant, Golden Rule
 Insurance Company


                                                               /s/ Melanie M. Lennon       ___
                                                               Jeffrey T. Kenney (0051807)
                                                               Melanie M. Lennon (0095576)
                                                               Attorneys for Plaintiffs




                                                    9
